



Exhibit 10.74


KENNAMETAL INC.


RESTRICTED UNIT AWARD


Grant Date: ____________________
Kennametal Inc. (the “Company”) hereby grants to «name» (the “Awardee”), as of
the Grant Date listed above, this Restricted Unit Award (the “Award”) for
«number of stock units» Stock Units, subject to the terms and conditions of the
Kennametal Inc. 2016 Stock and Incentive Plan (the “Plan”) and the additional
terms listed below. Capitalized terms used herein, but not otherwise defined,
shall have the same meaning ascribed to them in the Plan.
1.Each Stock Unit represents the right to receive one Share of the Company’s
Capital Stock, par value $1.25 per share, subject to the Forfeiture Restrictions
(defined below). Notwithstanding, Stock Units as initially awarded have no
independent economic value, but rather are mere units of measurement used for
the purpose of calculating the number of Shares, if any, to be delivered under
the Award.
2.The prohibition against transfer and the obligation to forfeit and surrender
the Stock Units to the Company are herein referred to as “Forfeiture
Restrictions.” The Stock Units may not be sold, assigned, pledged, exchanged,
hypothecated, gifted or otherwise transferred, encumbered or disposed of, except
as described in the Plan, to the extent then subject to the Forfeiture
Restrictions. The Forfeiture Restrictions will be binding upon, and enforceable
against, any permitted transferee of the Stock Units.
3.Provided that the Awardee does not Separate from Service and maintains
Continuous Status as an Employee from the Grant Date through the lapse date, the
Forfeiture Restrictions will lapse as follows: (a) on the first anniversary of
the Grant Date, one-third (1/3) of the Stock Units will vest and the Forfeiture
Restrictions will lapse as to those Stock Units; (b) on the second anniversary
of the Grant Date, an additional one-third (1/3) of the Stock Units will vest
and the Forfeiture Restrictions will lapse as to those Stock Units; and (c) on
the third anniversary of the Grant Date, the remaining one-third (1/3) of the
Stock Units will vest and the Forfeiture Restrictions will lapse as to those
Stock Units.
4.The Stock Units, to the extent then subject to the Forfeiture Restrictions,
will be forfeited to the Company upon Separation from Service for any reason
other than death, Disability, Retirement (including Early Retirement), or
involuntary termination by the Company without cause or voluntary termination by
the Awardee for Good Reason (a) within the six-month period immediately
preceding a Change in Control in contemplation of such Change in Control (and
the Change in Control actually occurs) or (b) during the two-year period
following a Change in Control (in either case a " Change in Control
Separation"). In the event that the Awardee Separates from Service as a result
of death, Disability, Retirement (including Early Retirement) or a Change in
Control Separation, the vesting and/or forfeiture of the Stock Units shall be
determined as provided in the Plan.
5.Except as otherwise provided herein, the shares of Company Capital Stock (the
“Shares”) underlying Stock Units which are no longer subject to Forfeiture
Restrictions shall be issued to the Awardee on the lapse date (or as soon as
reasonably practicable thereafter but in no event later than the last day of the
“applicable 2½ month period” specified in Treas. Reg. §1.409A-1(b)(4)), subject
to the Awardee’s satisfaction of all applicable income and employment
withholding taxes, unless deferred pursuant to the terms of a Company deferred
compensation plan. Notwithstanding the foregoing or any provisions of this Award
or the Plan to the contrary, for a U.S. participant who is a “specified
employee” under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) upon Separation from Service due to Retirement (including Early
Retirement), Disability or a Change in Control Separation, the delivery of any
Shares underlying this Award will be delayed and delivered on the first day
following the six (6) month anniversary of the Awardee’s Separation from Service
(or upon earlier death) if and to the extent such payments would constitute or
be considered as deferred compensation under Code Section 409A, subject to the
Awardee’s satisfaction of all applicable income and employment withholding
taxes.
6.The Stock Units will be entitled to receive Dividend Equivalents, which will
be subject to all conditions and restrictions applicable to the underlying Stock
Units to which they relate. Dividend Equivalents will accrue prior to the
issuance of Shares with respect to the Stock Units or their earlier forfeiture.
Dividend Equivalents will be earned only for Stock Units that are earned or
deemed earned under this Award for the applicable period. With respect to Stock
Units that are not earned (because the applicable Forfeiture Restrictions do not
lapse or otherwise), Dividend Equivalents that were accrued for those Stock
Units will be cancelled and forfeited along with the Stock Units and underlying
Shares, without payment by the Company or any Affiliate. Dividend Equivalents
will be paid in cash at such time as the underlying Stock Units to which they
relate are paid.





--------------------------------------------------------------------------------





7.The Shares underlying Stock Units shall not be sold or otherwise disposed of
in any manner that would constitute a violation of any applicable federal or
state securities laws. The Company may refuse to register a transfer of the
Shares on the stock transfer records of the Company if the transfer constitutes
a violation of any applicable securities law and the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Shares.
8.This Restricted Unit Award is intended to comply with Section 409A of the
Internal Revenue Code (which deals with nonqualified deferred compensation) or
an exception thereto and the regulations promulgated thereunder and will be
construed accordingly. To the extent a payment is subject to Section 409A and
not excepted therefrom, such payment shall be treated as made on the specified
date of payment if such payment is made at such date or a later date in the same
calendar year or, if later, by the 15th day of the third calendar month
following the specified date of payment, as provided and in accordance with
Treas. Reg. § 1.409A-3(d). An Awardee shall have no right to designate the date
of any payment under this Award. The Company reserves the right to administer,
amend or modify the Award or to take any other action necessary or desirable to
enable the Award to be interpreted and construed accordingly. Notwithstanding
the foregoing, the Awardee acknowledges and agrees that Section 409A may impose
upon the Awardee certain taxes or interest charges for which the Awardee is and
shall remain solely responsible.
9.Notwithstanding anything to the contrary in this Award or the Plan, in the
event that this Award is not accepted by the Awardee on or before the date that
is 180 days from the grant date noted herein (the “Forfeiture Date”), then this
Award shall become null and void and all Stock Units subject to this Award shall
be forfeited by the Awardee as of the Forfeiture Date. For acceptance to be
valid, the Awardee must accept this Award in the manner specified by the
Company. Any Shares underlying the Stock Units covered by this Award that are
forfeited by the Awardee shall be returned to the Plan and resume the status of
shares available for grant.
10.    All other terms and conditions applicable to this Award are contained in
the Plan. A copy of the Plan and related Prospectus is available on your
accounts page at netbenefits.fidelity.com under Plan Information and Documents,
as well as on The Hub under Human Resources.




KENNAMETAL INC.






By:     Michelle R. Keating
Title:     Vice President, Secretary and General Counsel





